Filed 11/17/22 Carp Property v. Corona CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 CARP PROPERTY, LLC,                                             2d Civil No. B316354
                                                             (Super. Ct. No. 19CV04212)
      Plaintiff and Appellant,                                 (Santa Barbara County)

 v.

 EFRAIN CORONA, Individually
 and as Trustee, etc.,

      Defendant and Respondent.



      Appellant Carp Property, LLC (Carp) bought a mixed-use
property with a gym on the first floor and apartments on the
second floor. Two of the residential tenants soon moved out
because the members of the gym made too much noise. Carp
accused the seller and brokers of concealing pre-sale noise
complaints and sued them for over $2 million in compensatory
damages plus punitive damages and attorney’s fees.
      Carp litigated the case for two years before concluding it
would recover much less than expected. It settled with some of
the defendants for $90,000 and offered respondent Efrain Corona
(Corona) a walk-away settlement in exchange for a waiver of
costs. When Corona rejected this offer, Carp dismissed him
without prejudice. Corona later obtained attorney’s fees of
$200,000 as a prevailing party. Carp appeals the award. It
contends, among other things, the figure so exceeds the amount
in controversy as to violate public policy.
      We affirm the judgment in full.
            FACTUAL AND PROCEDURAL HISTORY
      Corona is trustee of The Efrain Corona Family 2005
Revocable Trust (Trust). The Trust owned a mixed-use building
in Carpinteria that housed a gym on the first floor and four
residential units on the second floor. Carp agreed to buy the
building from the Trust. Radius, real estate brokers, represented
both parties in the transaction.1 Escrow closed in August 2016.
      Two of the building’s four residential tenants moved out
after Carp took title. Carp accused Corona and Radius of
concealing pre-sale complaints about noise levels at the gym as
well as floor damage caused by gym members dropping weights
during workouts. It sought compensatory and punitive damages
from all defendants, alleging it would have refrained from buying
the building or offered less money had it known about these
defects. In addition, Carp sought attorney fees from Corona
pursuant to a provision in their “Residential Income Property
Purchase Agreement and Joint Escrow Instructions” (Agreement)
stating: “ATTORNEY FEES: In any action, proceeding, or
arbitration between Buyer and Seller arising out of this


     1 Different associate brokers within Radius represented the
buyer and seller: defendant Gene S. Deering (Carp Property) and
defendant Paul J. Gamberdella (Trust). Defendants William
Cordero and Filippini Wealth Management, Inc. were also
involved in the transaction. None are parties to this appeal.



                                2
Agreement, the prevailing Buyer or Seller shall be entitled to
reasonable attorneys fees and costs from the non-prevailing
Buyer or Seller . . . .”
      Radius settled with Carp for $90,000. The trial court
granted Radius’s motion for determination of good faith
settlement over Corona’s opposition. (Code Civ. Proc., § 877.6.)
Carp then served Corona with a statutory offer to settle the case
in exchange for a waiver of costs and fees. (Id., § 998.) Corona
did not accept the offer.
      Carp voluntarily dismissed Corona without prejudice three
weeks before trial “to avoid further costs and expenses.” Corona
then moved for $228,000 in attorney’s fees under Civil Code
section 1717.2 The trial court found Corona to be the prevailing
party and awarded him $200,000.
                           DISCUSSION
                         Standard of Review
      We review the order awarding Corona attorney’s fees for
abuse of discretion, reversing only if “the award shocks the
conscience or is not supported by the evidence. [Citations.]”
(Jones v. Union Bank of California (2005) 127 Cal.App.4th 542,
549-550; Akins v. Enterprise Rent-A-Car Co. (2000) 79
Cal.App.4th 1127, 1134 (Akins) [“The only proper basis of
reversal of the amount of an attorney fees award is if the amount

      2 Civil Code, section 1717, subdivision (a) states in relevant
part: “In any action on a contract, where the contract specifically
provides that attorney’s fees and costs, which are incurred to
enforce that contract, shall be awarded either to one of the
parties or to the prevailing party, then the party who is
determined to be the party prevailing on the contract, whether he
or she is the party specified in the contract or not, shall be
entitled to reasonable attorney’s fees in addition to other costs.”
All further statutory references are to the Civil Code.



                                 3
awarded is so large or small that it shocks the conscience and
suggests that passion and prejudice influenced the
determination”].)
            The Trial Court Did Not Abuse Its Discretion
          by Awarding Corona $200,000 in Attorney’s Fees
       The court determined Corona to be the prevailing party
because he achieved his litigation objectives, i.e., dismissal from
the case. Carp challenges this finding. It cites its $90,000
settlement with Radius as showing it, not Corona, achieved its
litigation objectives. (See Silver v. Boatwright Home Inspection,
Inc. (2002) 97 Cal.App.4th 443, 452, italics omitted [plaintiff may
achieve its litigation objectives when it “obtains a settlement
from a party other than a defendant who has been voluntarily
dismissed prior to trial and who is asserting entitlement to
contractual attorney’s fees”].) We do not agree.
       A prevailing party analysis under section 1717 requires the
trial court “to compare the relief awarded on the contract claim or
claims with the parties’ demands on those same claims and their
litigation objectives as disclosed by the pleadings, trial briefs,
opening statements, and similar sources.” (Hsu v. Abbara (1995)
9 Cal.4th 863, 876.) Carp’s $90,000 settlement with Radius
contrasts starkly with the $2,120,000 it initially sought from
defendants. In contrast, Corona obtained a voluntary dismissal
from the case despite rejecting Carp’s walk away offer. The trial
court’s determination that Corona prevailed under these
circumstances was well within its discretion, and, more
specifically, a product of the court’s careful consideration of the
parties’ “pleadings, trial briefs, opening statements, and similar
sources” of information.
       Carp argues there can be no prevailing party under section
1717 where, as here, the defendant is dismissed without




                                4
prejudice. (See § 1717, subd. (b)(2) [“Where an action has been
voluntarily dismissed or dismissed pursuant to a settlement of
the case, there shall be no prevailing party for purposes of this
section”].) This is true when the dismissed claims are based
solely on contract. Carp, however, brought claims in both tort
and contract against Corona. The record supports the finding
that these claims were “inextricably intertwined.” (See Santisas
v. Goodin (1998) 17 Cal.4th 599, 621 [section 1717(b)(2) does not
“encompass tort and other noncontract claims arising from
contracts containing broadly worded attorney fee provisions”];
Calvo Fisher & Jacob LLP v. Lujan (2015) 234 Cal.App.4th 608,
625-626 [court need not apportion fees award to prevailing party
when contract claims were intertwined with tort claims].)
       Carp next argues Corona could not seek attorney’s fees as
an individual because he signed the Agreement in his capacity as
trustee of his family trust. We note Carp nevertheless sued
Corona as an individual and sought attorney’s fees against him
individually under the Agreement. Holding Corona could not
seek the same against Carp would contravene the purpose of
section 1717: “to ensure mutuality of remedy for attorney fee
claims under contractual attorney fee provisions.” (Santisas,
supra, 17 Cal.4th at p. 610.)
       Carp attacks the reasonableness of the Corona’s $200,000
attorney’s fees award as well. It describes this amount as so
disproportionate to the case’s probable outcome as to violate
public policy. (See Harrington v. Payroll Entertainment Services,
Inc. (2008) 160 Cal.App.4th 589 [$46,000 fees request in a wage
and hour dispute involving a $44.63 underpayment to plaintiff].)
Carp proposes $90,000 as the benchmark value of its case
because the trial court approved this figure as a good faith
settlement of Carp’s claims against the Radius defendants. We




                                5
are not persuaded. Carp’s modest but reasonable settlement with
Radius bears no relationship to the amount Corona spent to
defend what the trial court described as “an important case” in
which “Carp was seeking substantial compensatory damages . . .
as well as punitive damages and attorneys’ fees.”
       Carp highlights how the invoices submitted by Corona’s
counsel in support of the motion contained block billed time
entries and instances where high-level attorneys performed tasks
better suited to lower-level attorneys. The trial court noted these
concerns and directed Corona’s counsel to submit additional
information about his invoices. It eventually trimmed around
$28,000 from Corona’s request. There is no basis to disturb this
exercise of discretion considering its familiarity with this
litigation and local billing practices. (See Serrano v. Priest (1977)
20 Cal.3d 25, 49, quoting Harrison v. Bloomfield Building
Industries, Inc. (6th Cir. 1970) 435 F.2d 1192, 1196 [an
“‘experienced trial judge is the best judge of the value of
professional services rendered in his court, and while his
judgment is of course subject to review, it will not be disturbed
unless the appellate court is convinced that it is clearly wrong’”].)
       Carp lastly argues the trial court abused its discretion by
awarding Corona the fees he incurred after rejecting Carp’s “walk
away” settlement offer, which totaled about $95,000 of the
$228,000 he sought. Accepting the offer, Carp reasons, would
have achieved his dismissal without the time and expense of
further litigation. The trial court considered this information in
its reasonableness analysis. The $200,000 award neither “shocks
the conscience” nor “suggests . . . passion and prejudice.” (Akins,
supra, 79 Cal.App.4th at p. 1134.)




                                 6
                          CONCLUSION
      The trial court’s order awarding Corona attorney’s fees is
affirmed. Corona shall recover his costs on appeal.
      NOT TO BE PUBLISHED.




                                     CODY, J.*

We concur:



      YEGAN, Acting P.J.



      BALTODANO, J.




      *Judge of the Ventura Superior Court assigned by the
Chief Justice pursuant to article VI, section 6 of the California
constitution.



                                 7
                  Thomas P. Anderle, Judge
           Superior Court County of Santa Barbara
              ______________________________

      Law Offices of James W. Bates, James W. Bates, for
Plaintiff and Appellant.
      McCarthy & Kroes, Patrick McCarthy and Briana E.
McCarthy, for Defendant and Respondent.




                              8